

116 HR 7984 IH: Strengthening Oversight of DHS Intelligence Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7984IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Rose of New York (for himself, Mr. Thompson of Mississippi, Mr. Langevin, Ms. Slotkin, and Mr. Vela) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to enhance the Department of Homeland Security’s oversight of certain intelligence matters, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Oversight of DHS Intelligence Act.2.Enhanced DHS oversight of certain intelligence mattersThe Homeland Security Act of 2002 is amended—(1)paragraph (9) of section 201(d) (6 U.S.C. 121(d))—(A)in subparagraph (A), by striking and after the semicolon; (B)in subparagraph (B), by striking the period and inserting ; and; and(C)by adding at the end the following new subparagraph:(C)any intelligence information under this Act is, to the extent practicable, shared, retained, and disseminated consistent with the protection of privacy rights, civil rights, and civil liberties, as determined, respectively, by the Chief Privacy Officer and the Officer for Civil Rights and Civil Liberties.;(2)in subsection (a) of section 222 (6 U.S.C. 142)—(A)in paragraph (5)(B), by striking and after the semicolon;(B)in paragraph (6), by striking the period and inserting ; and; and(C)by adding at the end the following new paragraph:(6)coordinate with the Under Secretary for Intelligence and Analysis to—(A)ensure that any intelligence information under this Act is, to the extent practicable, shared, retained, and disseminated in a manner consistent with the protection of the privacy rights; and(B)provide training to intelligence personnel on privacy rights, regulations, and information practices as specified in section 552a of title 5, United States Code (commonly referred to as the Privacy Act of 1974) and other relevant laws, with a focus on personnel who have authority to disseminate information analyzed by the Department pursuant to paragraph (6) of section 201(d) or the responsibility to review information to be disseminated pursuant to paragraph (6) of 201(d).; and(3)in subsection (a) of section 705 (6 U.S.C. 345)—(A)in paragraph (5)(B), by striking and after the semicolon;(B)in paragraph (6), by striking the period and inserting ; and; and(C)by adding at the end the following new paragraph:(7)coordinate with the Under Secretary for Intelligence and Analysis to—(A)ensure that any intelligence information under this Act is, to the extent practicable, shared, retained, and disseminated in a manner consistent with the protection of civil rights and civil liberties; and(B)provide training to intelligence personnel on civil rights and civil liberties, with a focus on personnel who have authority to disseminate information analyzed by the Department pursuant to paragraph (6) of section 201(d) or the responsibility to review information to be disseminated pursuant to such paragraph..